820 So. 2d 1076 (2002)
Robert Carter CONNELL, and Connell & Son, Inc., a Florida Corporation, Appellants,
v.
Mary RIGGINS and Bruce Riggins, individually, and Mary Riggins, as Guardian of the person and property of Caleb Riggins, Appellees.
No. 1D01-3844.
District Court of Appeal of Florida, First District.
July 16, 2002.
Stephen E. Day, and Rhonda B. Boggess, of Taylor, Day & Currie, Jacksonville, for Appellants.
Fletcher Farrington, Savannah, Georgia; Robert F. Spohrer and Steven R. Browning, of Spohrer, Wilner, Maxwell & Matthews, P.A., Jacksonville, for Appellees.
PER CURIAM.
Appellants Robert Carter Connell and Connell & Son, Inc. argue that the trial court erred by (i) granting the appellees' motion for new trial, and (ii) admitting a driver's manual as evidence of the standard of care required when approaching a yellow flashing traffic light. We affirm the trial court's granting of appellee's motion for new trial because there was no abuse of discretion. However, we agree with appellants that the driver's manual should not have been admitted into evidence. See Sikes v. Seaboard Coast Line Railroad Co., 429 So. 2d 1216 (Fla. 1st DCA 1983)(ruling that driver's handbook should not have been admitted into evidence).
Affirmed in part and Reversed in part.
DAVIS, VAN NORTWICK and POLSTON, JJ., concur.